Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, claims 1-30, and the following species (i) GD2 for carbohydrate antigen A, (ii) triazine for ring P (iii) C2-C20-alkyl for linker L (iv) PAMAM for core M, (v) HIV for infection (vi) melanoma for cancer and (vii) human, in the reply filed on 27 October 2021 is acknowledged.  The traversal is on the ground(s) that the claims as amended are linked by the special technical feature according to PCT Rule 13.2 of the composition comprising a carbohydrate structure recited in claim 1. By contrast, Astronomo does not teach or suggest such a special technical feature.  This is not found persuasive because, the technical feature is a carbohydrate structure comprising a carbohydrate antigen. As set forth in the rejection Astronomo teaches carbohydrate vaccines which utilize surface carbohydrates of bacteria, fungi, viruses etc. and conjugation to carrier proteins, lipid conjugates and polyvalent scaffolds. Various carbohydrate antigens like GD2, GD3 are taught. Therefore, there is lack of unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Applicant has stated that the elected species read on claim 1-30 of Group I. However, claims 8 and 15 are drawn to GD3, claim 18 is drawn to P being aminophenyl, claims 21-24 are drawn to linkers being polyamine, polypeptide and polyether, claim 27 is drawn to polypeptide for M. Therefore, claims 8, 10, 15, 18, 21-24 and 27-28 do not read on the elected species and are not examined. An Action on the merits of claims 1-7, 9, 11-14, 16-17, 19-20, 25-26 and 29-30, which read on the elected species, is contained below. Claims 43 and 64 have been canceled.

Priority
This application is a 371 of PCT/CA2017/051603 filed 12/22/2017, which claims the benefit of 62/438,924 filed 12/23/2016. The parent application 62/438,924 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-7, 9, 11-14, 16-17, 19-20, 25-26 and 29-30 of this application. Priority accorded is 12/23/2016.

Claim Objections
Claims 1-2 are objected to because of the following informalities:  Claims 1 and 2 recite ‘a carbohydrate structure having the structure’. Applicant may consider rewording it as ‘a carbohydrate antigen having the formula’. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 2, it is not clear if applicant intends a proviso by the recitation in the last line. If a proviso is intended then it should recite, wherein when A is…, then P is not C6-C10 
The term “substantially” in claim 2 is a relative term that renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites the limitation "tumor-associated carbohydrate antigen" in composition of claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 11-14,16-17, 19-20, 25-26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Saragovi et al (WO 2015/081438 A1; cited in IDS filed 06/20/2019) in view of Astronomo et al (Nature Review Drug Discovery, 2010, 9(4), 308-324; cited in IDS filed 06/20/2019).
Saragovi et al, drawn to immunogenic compounds for generating antibodies, teaches a central core, which is PAMAM (page 10, para 0050; M in the formula recited in claims 1-2 and limitation of claim 26). PAMAM is also a polyamine (as in claim 25). The core is attached to a GD2, via a ring and a linker (pages 10-11, paras 0051-0052; moiety A and linker L as in claims 1-2, x=4 as in claims 1-2 and 29, a ganglioside antigen as in claims 5 and 13-14, and limitations of claims 6-7 for GD2). The ganglioside is a tumor associated carbohydrate antigen (page 7, paras 0034-0036 and 0038; as in claims 4-5).The compounds of Saragovi can be multimers from 2 to 16 (page 8, para 0044; reads on x = 1 to 16 in claims 1-2 and x= 8 in claim 30). The carbohydrate antigens would be homogeneous (page 13, para 0065; as in claim 2). Saragovi does not teach a compound wherein the ring P is triazine and the linker L is C2-C20-alkyl (elected species for the structures in claims 1-2), homogeneity of 80% or greater as in claim 3, the limitations of claims 9, 11-12, 17, 19 and 20.
According to Astronomo et al several conjugate versions of polysaccharide antigens are in development. This includes tumors and viruses like HIV (page 308, right col., last three lines; Fig. 1, page 309; page 312-see under Glycan arrays; page 317; as in claims 4, 9, 11 and 12). Fig. 3 (at page 218) shows the use of a heterocyclic ring having three nitrogen atoms. Even though this is not a triazine, the elected species for the ring P, as in claims 1-2, 16 (heteroaryl), 17 (triazine), one of ordinary skill in the art will recognize that the triazine moiety, which is heteroaryl ring similar to the heterocyclic ring taught by Astronomo. The artisan would find it obvious to use the triazine moiety in the conjugate of Saragovi instead of the aryl ring. According to Astronomo, TACA’s resembling the natural presentation on target cells are important (page 319, left col. first full paragraph). This teaching in view of Saragovi’s teaching regarding carbohydrate antigen being homogenous, the artisan would make the conjugates having a homogeneous population of carbohydrate structures as in claims 2 and 3.
Astronomo suggests using the cycloalkyl ring in glycoconjugate immunogens (Fig. 3, page 318). One of ordinary skill in the art will find it obvious to replace the phenyl ring in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to arrive at the instant conjugates since such conjugates having the claimed carbohydrate antigens and the core with other linkers and ring (P) are known to elicit immunogenic response.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for 
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, conjugates of carbohydrate antigens with PAMAM as the core and the ring moiety and a linker are known in the art to produce good immune response. Similar Conjugates as vaccines for cancers/tumors and viral infections are also being developed (Astronomo). Thus, it is obvious to arrive at the claimed conjugates in view of the combined teachings of the prior art. Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art will be motivated to look at other similar conjugates that elicit strong immunogenic response for use as vaccines.

Conclusion
1. Elected claim 1-7, 9, 11-14, 16-17, 19-20, 25-26, 29 and 30 (Group I) are rejected.
2. Claims 8, 10, 15, 18, 21-24 and 27-28 which are in Group I do not read on the elected species and have not been examined.
3. Claims 31-42 and 44-63 (Groups II-VI) have been withdrawn from consideration as being drawn to non-elected invention.
4. Claims 43 and 64 have been canceled.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623